
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


SECOND AMENDMENT TO LOAN DOCUMENTS


        This Second Amendment to Loan Documents (the "Amendment") is made and
entered into as of the date of last signature set forth below, by and among
BRIDGEPOINT EDUCATION, INC. ("Parent"), BRIDGEPOINT EDUCATION REAL ESTATE
HOLDINGS, LLC ("BEREH"), ASHFORD UNIVERSITY, LLC ("Ashford"), UNIVERSITY OF THE
ROCKIES, LLC ("UOR") and WAYPOINT OUTCOMES, LLC ("Waypoint," and collectively
with Parent, BEREH, Ashford, and UOR, each a "Borrower" and collectively,
"Borrowers") and COMERICA BANK ("Bank").


RECITALS


        Borrowers and Bank are parties to that certain Credit Agreement dated as
of January 29, 2010 ("Credit Agreement"), that certain Security Agreement dated
as of January 29, 2010, that certain Revolving Credit Note issued on January 29,
2010, and that certain LIBOR/Prime Referenced Rate Addendum to Revolving Credit
Note dated as of January 29, 2010 (as each agreement may be amended from time to
time, including without limitation that certain extension letter dated as of
March 23, 2010, and that certain First Amendment to Loan Documents dated as of
July 30, 2010 ("First Amendment"), together with any related documents,
collectively, the "Loan Documents"). In connection with the Stock Repurchase
Authorization (as defined in the First Amendment), Borrowers have requested, and
Bank has agreed to, a modification of the Loan Documents as provided in this
Amendment to (i) allow Parent's establishment of a deposit account with J. P.
Morgan Securities Inc.; and (ii) waive the requirement for a control agreement
for the JPM Account (defined below) so long as certain conditions are met.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


AGREEMENT


I.Incorporation by Reference.    The Recitals and the documents referred to
therein are incorporated herein by this reference. Except as otherwise noted,
the terms not defined herein shall have the meaning set forth in the Loan
Documents.

II.Amendment to the Loan Documents.    Subject to the satisfaction of the
conditions precedent as set forth in Article IV hereof, the Loan Documents are
hereby amended as set forth below.

A.The following sentence is hereby added to the end of Section 4.9 of the Credit
Agreement:

"Notwithstanding the foregoing, Parent may establish a deposit account with J.
P. Morgan Securities Inc. ("JPM Account") in connection with the Stock
Repurchase Authorization, so long as (i) Borrowers may only transfer funds to
the JPM Account in connection with the Stock Repurchase Authorization, and only
such funds are contained in the JPM Account, (ii) such funds are transferred
from the JPM Account within three (3) business days in settlement of a
repurchase transaction entered into by Parent pursuant to the Stock Repurchase
Authorization, and (iii) Bank is either granted access to view the account
balance of the JPM Account or is provided with daily reports or statements
satisfactory to Bank by Parent to confirm the account balance of the JPM
Account."

III.Legal Effect.

A.The Credit Agreement and the other Loan Documents are hereby amended wherever
necessary to reflect the changes described above. Each Borrower agrees that it
has no defenses against the obligations to pay any amounts under the Loan
Documents.

1

--------------------------------------------------------------------------------







B.Each Borrower understands and agrees that in modifying the existing
Indebtedness, Bank is relying upon such Borrower's representations, warranties,
and agreements, as set forth in the Credit Agreement and the other Loan
Documents. Except as expressly modified pursuant to this Amendment, the terms of
the Credit Agreement and the other Loan Documents remain unchanged, and in full
force and effect. Bank's agreement to modifications to the existing Loan
Documents pursuant to this Amendment in no way shall obligate Bank to make any
future modifications to the Loan Documents. Nothing in this Amendment shall
constitute a satisfaction of the Indebtedness. It is the intention of Bank and
Borrowers to retain as liable parties, all makers and endorsers of the Credit
Agreement and the other Loan Documents, unless the party is expressly released
by Bank in writing. No maker, endorser, or guarantor will be released by virtue
of this Amendment. The terms of this paragraph apply not only to this Amendment,
but also to all subsequent loan modification requests.

C.This Amendment may be executed in two or more original or facsimile
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. This is an integrated Amendment and
supersedes all prior negotiations and agreements regarding the subject matter of
this Amendment.



IV.Conditions Precedent.    The effectiveness of this Amendment is conditioned
upon receipt by Bank of:

A.This Amendment, duly executed by Borrowers;

B.An amendment fee from Borrowers in the aggregate amount of $1,000; and

C.A legal fee from Borrowers in the aggregate amount of $1,000.

        IN WITNESS WHEREOF, the undersigned have executed this Amendment as of
the date(s) set forth below.

COMERICA BANK   BRIDGEPOINT EDUCATION, INC.,
A Delaware corporation
By: /s/ Greg Park
Name: Greg Park
Title: VP
 
By: /s/ Brandon Pope
Name: Brandon Pope
Title: Corporate Controller
Date: 8/6/10
 
Date: 8/4/10
 
 
BRIDGEPOINT EDUCATION REAL ESTATE
HOLDINGS, LLC,
An Iowa limited liability company
 
 
By: Bridgepoint Education, Inc.,
a Delaware corporation
Its: Sole Member
 
 
By: /s/ Brandon Pope
Name: Brandon Pope
Title: Corporate Controller

2

--------------------------------------------------------------------------------




 
 
ASHFORD UNIVERSITY, LLC,
An Iowa limited liability company
 
 
By: Bridgepoint Education, Inc.,
a Delaware corporation
Its: Sole Member
 
 
By: /s/ Brandon Pope
Name: Brandon Pope
Title: Corporate Controller
 
 
UNIVERSITY OF THE ROCKIES, LLC,
A Colorado limited liability company
 
 
By: Bridgepoint Education, Inc.,
a Delaware corporation
Its: Sole Member
 
 
By: /s/ Brandon Pope
Name: Brandon Pope
Title: Corporate Controller
 
 
WAYPOINT OUTCOMES, LLC,
A Delaware limited liability company
 
 
By: Bridgepoint Education, Inc.,
a Delaware corporation
Its: Sole Member
 
 
By: /s/ Brandon Pope
Name: Brandon Pope
Title: Corporate Controller

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



SECOND AMENDMENT TO LOAN DOCUMENTS
RECITALS
AGREEMENT
